
	

114 HR 4596 : Small Business Broadband Deployment Act
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4596
		IN THE SENATE OF THE UNITED STATES
		March 17, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To ensure that small business providers of broadband Internet access service can devote resources
			 to broadband deployment rather than compliance with cumbersome regulatory
			 requirements.
	
	
 1.Short titleThis Act may be cited as the Small Business Broadband Deployment Act. 2.Exception to enhancement to transparency requirements for small businesses (a)In generalThe enhancements to the transparency rule of the Federal Communications Commission under section 8.3 of title 47, Code of Federal Regulations, as described in paragraphs 162 through 184 of the Report and Order on Remand, Declaratory Ruling, and Order of the Federal Communications Commission with regard to protecting and promoting the open Internet (adopted February 26, 2015) (FCC 15–24), shall not apply to any small business.
 (b)SunsetSubsection (a) shall not have any force or effect after the date that is 5 years after the date of the enactment of this Act.
 (c)Report by FCCNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains the recommendations of the Commission (and data supporting such recommendations) regarding—
 (1)whether the exception provided by subsection (a) should be made permanent; and (2)whether the definition of the term small business for purposes of such exception should be modified from the definition in subsection (d)(2).
 (d)DefinitionsIn this section: (1)Broadband Internet access serviceThe term broadband Internet access service has the meaning given such term in section 8.2 of title 47, Code of Federal Regulations.
 (2)Small businessThe term small business means any provider of broadband Internet access service that has not more than 250,000 subscribers.
				
	Passed the House of Representatives March 16, 2016.Karen L. Haas,Clerk
